Citation Nr: 1735953	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia. 

2. Entitlement to a rating in excess of 10 percent for service-connected left knee chondromalacia. 

3. Entitlement to service connection for a cardiac disability, to include as secondary to service-connected hypertension.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected chondromalacia of the bilateral knees.

5. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected chondromalacia of the bilateral knees.

6. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected chondromalacia of the bilateral knees.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1976 and June 1983 to December 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied increased ratings for the Veteran's bilateral knee chondromalacia and denied service connection for heart, right shoulder, and cervical and lumbar spine disabilities.

In March 2017, the Veteran and his spouse and daughter testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's March 2017 Board hearing, he asserted that his bilateral knee chondromalacia had worsened since his last VA examination in 2012.  Review of the claims file reveals that while the Veteran underwent a series of musculoskeletal examinations in August 2012, it does not appear that he underwent examination of the bilateral knees.  The January 2013 Statement of the Case (SOC), the last adjudication of the Veteran's claim by the AOJ, refers to findings on VA examination in October 2010.  Thus, it appears that the Veteran's bilateral knee disability has not been examined since October 2010.  On remand, the AOJ should afford the Veteran an examination to determine the current severity of such.

The Veteran asserts that his heart disability is secondary to his service-connected hypertension.  During his March 2017 Board hearing, the Veteran reported that he had a low heart rate due to his sickle-cell trait, found during service, and was told that his heart disability was secondary to his hypertension by his private physician, Dr. Harned.

His service treatment records demonstrate that:  in February 1975, the Veteran reported a history of shortness of breath and underwent cardiac testing; in September 1981, he complained of chest pain radiating into the back and underwent cardiac testing; in February 1982, he reported a history of shortness of breath and chest pain and underwent cardiac testing; cardiac consultation and coronary artery risk evaluation; in March 1982, he had a systolic ejection murmur; and in September 1986, he reported a history of shortness of breath and underwent cardiac testing.  

The Veteran underwent private cardiac stress testing in March 2005, revealing ischemic change, and his April 2005 private treatment records include a diagnosis of coronary artery disease with cardiac catheterization.  An August 2010 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) demonstrates that the Veteran did not have IHD.  Private treatment records dated in February 2016 include a diagnosis of coronary artery disease.

In October 2010, the Veteran underwent VA examination and the examiner considered the Veteran's report of the onset of symptoms during service in 1986, with shortness of breath and normal cardiac testing results.  The examiner considered the Veteran's 2005 report of chest pain attributed to neck pathology and confirmed that he did not have IHD.  The examiner reported that although the Veteran's 2005 stress test was suggestive of ischemia, his cardiac catheterization in 2005 was normal and as such, his disability was less likely related to service; however, the examiner did not diagnose a heart disability.

On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any current cardiac disability and the etiology thereof, considering his sickle-cell trait, his in-service cardiac complaints and testing results, and his service-connected hypertension, including any medication taken to manage the same. 

The Veteran asserts that his right shoulder and cervical and lumbar spine disabilities are secondary to his service-connected bilateral knee chondromalacia.  In his October 2008 claim for service connection, the Veteran also asserted that he had to walk in freezing weather during service in Korea, and in his May 2010 Notice of Disagreement, he asserted that his right shoulder disability should be directly related to service.  During his March 2017 Board hearing, the Veteran denied in-service injuries to his right shoulder or cervical or lumbar spine, and reported that his altered gait, with limp, from his bilateral knee disability impacted his cervical spine and right shoulder.  However, he also reported that he first hurt his back during service on the flight line in Korea and 1984 and was told that he had progressive arthritis that began in his knees and has "spread" to his other joints. 

His service treatment records include documentation that:  in approximately August 1969, he complained of back pain; in June 1974, he complained of back pain and was diagnosed with an upper respiratory infection; in August 1982, he was diagnosed with back strain; in October 1982, he complained of right shoulder pain and was diagnosed with the same, to rule out bursitis and arthritis; and in June 1984, he was diagnosed with right shoulder muscle spasm.

In May 2005, the Veteran underwent private right lumbar laminectomy with removal of synovial cyst.  In September 2005, he complained of right shoulder and cervical spine pain and underwent surgical repair for cervical spondylosis with stenosis and radiculopathy.  A September 2006 VA treatment report notes the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine, and a July 2007 VA treatment report includes a diagnosis of bilateral shoulder impingement.

On VA examination in October 2010, the Veteran was diagnosed with spondylolisthesis of the lumbar spine, and the examiner opined that the evidence did not support the conclusion that knee degenerative joint disease was a proximate cause of the Veteran's lumbar spine degenerative disc disease.  At that time, the Veteran was diagnosed with right shoulder degenerative joint disease and the examiner opined that such was consistent with the Veteran's age and less likely related to service.  On VA examination in August 2012, the Veteran was diagnosed with degenerative disc disease of the cervical and lumbar spine, and arthritis of the same documented by X-ray examination; and the examiner opined that such were not related to his bilateral knee disability, as such are separate entities and would not affect his cervical or lumbar spines.  

On remand, the AOJ should afford the Veteran an examination to determine the precise nature of the Veteran's right shoulder and cervical and lumbar spine disabilities, specifically, to include reports of X-ray examinations confirming degenerative joint disease, and the etiology thereof, considering the Veteran's in-service service in Korea in the freezing temperatures, his in-service right shoulder and lumbar spine complaints, and his service-connected bilateral knee disabilities, including any altered gait or limp and medication and/or treatment prescribed to manage the same.

Confirmation of the Veteran's service in Korea is required, and on remand, the AOJ should obtain and associate with the claims file the Veteran's service personnel records.  While the Veteran, in March 2017, authorized VA to obtain his private treatment records from Dr. Harned, and such were obtained and associated with the claims file; such records, dated as recently as 2015, are silent for any etiological opinions.  On remand, the AOJ should afford the Veteran an opportunity to supplement the record with any outstanding relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain and associate with the Veteran's claims file his updated VA treatment records.

2.  Make arrangements to obtain and associate with the Veteran's claims file his complete treatment records from the White-Wilson Medical Center in Fort Walton Beach; the Fort Walton Beach Medical Center; and from Dr. Reed Harned.

3.  Make arrangements to obtain and associate with the Veteran's claims file his service personnel records.

4.  After the above records have been obtained, schedule the Veteran for a VA examination to determine the current severity of his bilateral knee chondromalacia.  Any indicated tests should be accomplished, and a current DBQ should be used.  The examiner should specifically report the Veteran's range of motion of the bilateral knees and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any cardiac disability, including, but not limited to, coronary artery disease, diagnosed during the current appellate period.  A complete examination, including any required diagnostic tests, should be completed. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cardiac disability, including, but not limited to, coronary artery disease, had its onset during service, considering the Veteran's in-service complaints noted in detail above, in February 1975, September 1981, February 1982, March 1982, and September 1986, as well as his sickle-cell trait.  

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's cardiac disability, including, but not limited to, coronary artery disease, is proximately due to, or the result of, his service-connected hypertension, considering any medication taken to manage the same. 

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's cardiac disability, including, but not limited to, coronary artery disease, has been aggravated (made worse beyond the natural progression of the disease) by his service-connected hypertension, considering any medication taken to manage the same.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder and cervical and lumbar spine disabilities.  A complete examination, including any required diagnostic tests, should be completed. 

(a) The examiner should specifically discuss and confirm the reported diagnoses of degenerative joint disease in the Veteran's right shoulder and cervical and lumbar spine, and provide X-ray examination reports demonstrating the same.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right shoulder and cervical and lumbar spine disabilities had their onset during service, considering the Veteran's in-service complaints noted in detail above, in approximately August 1969, in June 1974, in August 1982, in October 1982, and in June 1984, as well as his reported service in freezing temperatures in Korea.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's right shoulder and cervical and lumbar spine disabilities are proximately due to, or the result of, his service-connected bilateral knee chondromalacia, considering any altered gait or limp and medication and/or treatment prescribed to manage the same.

(d) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's right shoulder and cervical and lumbar spine disabilities have been aggravated (made worse beyond the natural progression of the disease) by his service-connected bilateral knee chondromalacia, considering any altered gait or limp and medication and/or treatment prescribed to manage the same.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



